United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
               IN THE UNITED STATES COURT OF APPEALS                      January 8, 2007

                           FOR THE FIFTH CIRCUIT                      Charles R. Fulbruge III
                                                                              Clerk
                            _____________________

                                 No. 05-31156
                               Summary Calendar
                            _____________________

      ALLEN A. WATTS,

                                                          Plaintiff-Appellant,

                             versus
      SCHOOL BOARD OF ST. LANDRY PARISH; ETAL,
                                           Defendants,

      SCHOOL BOARD OF ST. LANDRY PARISH; HIGHLAND
      ELEMENTARY SCHOOL; CLAUD MOODY,

                                                Defendants-Appellees.
          __________________________________________________

                  Appeal from the U.S. District Court for the
                       Western District of Louisiana
                        Docket No. 6:04-CV-01135
          __________________________________________________

Before REAVLEY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Plaintiff Allen Watts appeals from the district court’s grant of summary


      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
judgment for the defendants. We affirm for the following reasons:

      Watts has failed to establish a prima facie case of employment discrimination.

In the context of religious discrimination, a plaintiff makes out a prima facie case by

demonstrating that: “(1) he or she has a bona fide religious belief that conflicts with

an employment requirement; (2) he or she informed the employer of this belief; (3)

he or she was disciplined for failure to comply with the conflicting employment

requirement.” Turpen v. Missouri-Kansas-Texas R.R. Co., 736 F.2d 1022, 1026

(5th Cir. 1984). Even assuming Watts can get past step one, he can go no further.

In his deposition, Watts said that he did not tell his employer, Claud Moody, about

any religious reasons for his apparently unkempt appearance. Further, Watts

asserted that Moody did not, in fact, know of his religious beliefs. In his brief to

this Court, Watts states that he “does not know whether the principal was aware of

his religion at all.” Watts Br. at 2. Moody affirms in an affidavit that he was

unaware of Watts’ religious beliefs. Because Watts has not established that his

employer knew of his religious beliefs, he cannot show that his failure to obtain a

janitorial position was based on religious discrimination.

AFFIRMED.




                                           2